DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification refers to thermal conductivity as having units of W/m2.  However, the units of thermal conductivity are W/(m⋅K).
Appropriate correction is required.  
Claim Objections
Claim 2 objected to because of the following informalities:  “imagine” in line 1 should be “imaging”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 20, the claims recite a thermal conductivity as having units of W/m2.  However, the units of thermal conductivity are W/(m⋅K).  Since the accepted units of 
Further regarding claim 20, claim 20 recites the limitation "the substrate" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kanungo et al. (US 2017/0341452).
 	Regarding claims 1 and 9, Kanungo et al. disclose “an imaging blanket for variable data lithography (abstract) comprising:  	a substrate (item 208); and  	a thermally-conductive composition (item 210) comprising a silicone elastomer and at least one thermally-conductive filler disposed on the substrate (paragraph 57).” 	Regarding the remaining limitation “wherein the thermally-conductive composition has a 
 	Regarding claim 5, Kanungo et al. further disclose “wherein the substrate comprises at least one material selected from the group consisting of metals, polyimides, plastic composites, and woven fabrics (paragraph 55).” 	Regarding claim 6, Kanungo et al. further disclose “further comprising a top coat (item 204) comprising fluorosilicone and at least one infrared-absorbing filler (paragraph 58).” 	Regarding claim 7, Kanungo et al. further disclose “wherein the at least one infrared-absorbing filler is carbon black (paragraph 58).” 	Regarding claim 10, Kanungo et al. further disclose “wherein the thermally-conductive composition further comprises at least one catalyst (paragraph 55).” 	Regarding claim 11, Kanungo et al. further disclose “wherein the at least one catalyst is a platinum catalyst (paragraph 55).” 	Regarding claim 12, Kanungo et al. further disclose “wherein the silicone elastomer is a room temperature vulcanization silicone rubber (paragraph 55: RT622 silicone).” 	Regarding claims 13-15, it has been held that when the claimed and prior art products are at least substantially structurally identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, the composition of Kanungo et al. is at least substantially structurally identical, in that it is composed of the identical components and made by substantially the same method.  Therefore, any properties related to the temperature .  

Claim(s) 1-5, 9, 13-16, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moorlag et al. (US 2015/0070454).
 	Regarding claims 1 and 9, Moorlag et al. disclose “an imaging blanket for variable data lithography (abstract) comprising:  	a substrate (paragraph 36); and  	a thermally-conductive composition (Figure 2, paragraph 23) comprising a silicone elastomer (paragraph 27) and at least one thermally-conductive filler disposed on the substrate (paragraph 30).” 	Regarding the remaining limitation “wherein the thermally-conductive composition has a Shore A hardness ranging from about 40 Shore A to about 100 Shore A” or “from about 60 Shore A to about 80 Shore A,” as in claim 9, it has been held that when the claimed and prior art .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanungo et al. 	Regarding claims 3 and 4, Kanungo et al. disclose all that is claimed, as in claim 1 above, but fail to specifically disclose the weight % of iron oxide.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, the general conditions for the iron oxide particles is given in paragraph 57.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the amount of iron oxide particles to between 5 and 10 percent by weight, based upon the total weight of the thermally-conductive composition, in order to determine the optimum or workable amount of iron oxide particles.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853